    Case 18-26098        Doc 18   Filed 10/05/18 Entered 10/05/18 23:24:47            Desc Imaged
                                  Certificate of Notice Page 1 of 3
Form ntchrgRq

                               UNITED STATES BANKRUPTCY COURT
                                     Northern District of Illinois
                                          Eastern Division
                                          219 S Dearborn
                                             7th Floor
                                         Chicago, IL 60604


                                  Bankruptcy Proceeding No.: 18−26098
                                               Chapter: 7
                                       Judge: Donald R Cassling

In Re:
   Shakenna Edwards
   3500 W Congress Pkwy
   Chicago, IL 60624
Social Security No.:
   xxx−xx−6097
Employer's Tax I.D. No.:


                           NOTICE OF HEARING ON DISMISSAL OF CASE
PLEASE TAKE NOTICE that a hearing will be held at:

                           219 South Dearborn, Courtroom 619, Chicago, IL 60604

                                     on October 30, 2018 at 09:30 AM

TO CONSIDER AND ACT UPON THE FOLLOWING: The dismissal of your case for failure to file required
documents.




                                                     FOR THE COURT



Dated: October 3, 2018                               Jeffrey P. Allsteadt , Clerk
                                                     United States Bankruptcy Court
     Case 18-26098               Doc 18         Filed 10/05/18 Entered 10/05/18 23:24:47                                 Desc Imaged
                                                Certificate of Notice Page 2 of 3
Form ntchrgRq

                                            UNITED STATES BANKRUPTCY COURT
                                                  Northern District of Illinois
                                                       Eastern Division
                                                       219 S Dearborn
                                                          7th Floor
                                                      Chicago, IL 60604

In Re:
Shakenna Edwards                                                           Case No. : 18−26098
3500 W Congress Pkwy                                                       Chapter : 7
Chicago, IL 60624                                                          Judge :    Donald R Cassling
SSN: xxx−xx−6097 EIN: N.A.



                                             FINAL NOTICE OF DEFICIENCY AND
                                              HEARING ON DISMISSAL OF CASE

      Section 521 of the Bankruptcy Code requires debtors to complete and file certain documents in their cases. Under Bankruptcy Rule
1007, the deadline for filing the completed documents is 14 days after the case is filed.
      The Clerk has determined that the 14−day deadline has passed in this case and you have failed to file or complete the following
required documents or request an extension of time to do so:

· Statement of Financial Affairs (Form 107/207).
· Statement of Monthly Income (Form 122A−1/122A−1Supp).
· Schedule A−B (Form 106A/B).
· Schedule C (Form 106C).
· Schedule D (Form 106D).
· Schedule G (Form 106G).
· Schedule H (Form 106H).
· Schedule I (Form 106I).
· Schedule J (Form 106J).

       Under 11 U.S.C. § 521(i) of the Bankruptcy Code, this case will be dismissed for failure to file the above documents within 45 days
after the date of the filing of the petition. If you wish to prevent the dismissal of this case, you or your attorney must appear at the hearing in
this matter on the date in the attached notice.
If you are represented by an attorney, please contact your attorney for guidance.

                                                                          FOR THE COURT

Dated: October 3, 2018                                                    Jeffrey P. Allsteadt, Clerk
                                                                          United States Bankruptcy Court
           Case 18-26098           Doc 18       Filed 10/05/18 Entered 10/05/18 23:24:47                         Desc Imaged
                                                Certificate of Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 18-26098-DRC
Shakenna Edwards                                                                                           Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: dgomez                       Page 1 of 1                          Date Rcvd: Oct 03, 2018
                                      Form ID: ntchrgRq                  Total Noticed: 7


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Oct 05, 2018.
db             +Shakenna Edwards,    3500 W Congress Pkwy,    Chicago, IL 60624-3348
27082162       +Aargon Agency Inc.,    3025 W. Sahara,   Las Vegas, NV 89102-6094
27082163       +City of Chicago,    Department of Revenue,    Bureau of Parking Bankruptcy,
                 121 N LaSalle St Room 107A,    Chicago IL 60602-1232
27082203       +First Premier Bank,    3820 N. Louise Ave,    Sioux Falls, SD 57107-0145
27082206       +Sonnenshien Financial,    2 Transam Plaza Dr. Ste. 300,    Oak Brook, IL 60181-4817
27082207        Village of Bellwood,    3500 Washington Blvd,    Bellwood, IL 60104

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
27082202       +E-mail/PDF: creditonebknotifications@resurgent.com Oct 04 2018 00:58:52     Credit One Bank,
                 PO Box 98872,   Las Vegas, NV 89193-8872
                                                                                            TOTAL: 1

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
27082204          Kahuna Payment Solution
27082205          Nordstrom/TD Bank USA
                                                                                                                    TOTALS: 2, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Oct 05, 2018                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on October 3, 2018 at the address(es) listed below:
              Gus A Paloian   gpaloian@seyfarth.com, gpaloian@iq7technology.com;jmcmanus@seyfarth.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 2
